Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, burglary in the first degree (Penal Law § 140.30 [2]) and robbery in the first degree (§ 160.15 [3]). As the People correctly concede, County Court erred in orally modifying the order of protection issued at the time of sentencing. We therefore modify the judgment by striking those oral modifications. The written order of protection remains in effect. We decline to exercise our interest of justice jurisdiction to adjudicate defendant a youthful offender (see People v Martinez, 55 AD3d 1334 [2008], lv denied 11 NY3d 927 [2009]; People v Bosse, 23 AD3d 1063 [2005], lv denied 6 NY3d 809 [2006]). Finally, the sentence is not unduly harsh or severe. Present — Scudder, EJ., Smith, Peradotto, Lindley and Green, JJ.